


EXHIBIT 10(c)1






BASE SALARIES OF NAMED EXECUTIVE OFFICERS


GEORGIA POWER COMPANY


The following are the annual base salaries, effective March 1, 2015 of the Chief
Executive Officer and Chief Financial Officer of Georgia Power Company and
certain other executive officers of Georgia Power Company who served during
2014.




W. Paul Bowers
President and Chief Executive Officer
$814,895
W. Ron Hinson
Executive Vice President, Chief Financial Officer
And Treasurer
$372,254
Joseph A. Miller
Executive Vice President
$567,582
John L. Pemberton
Executive Vice President
$336,929
Anthony L. Wilson
Executive Vice President
$368,280











